DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The abstract of the disclosure is objected to because it is in single sentence claim format.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-20 are objected to because of the following informalities: 
In claim 1 line 6, “each second feature” should be changed to --each second feature of the plurality of second features-- since this is what was previously recited.
In claim 1 lines 6-7 and 8, “the first features” should be changed to --the first features of the plurality of first features-- since this is what was previously recited.
In claim 1 line 9, “second feature” should be changed to --second feature of the plurality of second features-- since this is what was previously recited.
In claim 2 line 2 and claim 3 line 3, “the first features” should be changed to --the first features of the plurality of first features-- since this is what was previously recited.
In claim 2 line 3 and claim 3 line 4, “second features” should be changed to         98--second features of the plurality of second features-- since this is what was previously recited.
In claim 13 line 5, “the feature pairs” should be changed to --the plurality of feature pairs” since this is what was previously recited.
In claim 15 line 3, “the feature pairs” should be changed to --the plurality of feature pairs” since this is what was previously recited.
In claim 20 line 6, “each second feature” should be changed to --each second feature of the plurality of second features-- since this is what was previously recited.
In claim 20 lines 6-7 and 8, “the first features” should be changed to --the first features of the plurality of first features-- since this is what was previously recited.
In claim 20 line 9, “second feature” should be changed to --second feature of the plurality of second features-- since this is what was previously recited.

In claim 20 line 12, “second features” should be changed to --second features of the plurality of second features-- since this is what was previously recited.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10-12, 14 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “a plurality of fan modules” in lines 1-2, but “a fan module” is already recited in claim 1 from which claim 8 depends.  It is unclear if the fan module of claim 1 is part of or separate from the plurality recited claim 8. The examiner notes that in further interpreting the claims, it is assumed that it is and what is meant in claim 8 is   --a plurality of fan modules comprising the fan module--.
Claim 10 recites “a plurality of fan modules” in line 2, but “a fan module” is already recited in claim 1 from which claim 10 depends.  It is unclear if the fan module of claim 1 is part of or separate from the plurality recited claim 10. The examiner notes 
Claims 10-12 line 6 and claim 20 line 17 recite the limitation "on second side" in.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --on a second side--.
Claim 11 recites “a plurality of fan modules” in line 2, but “a fan module” is already recited in claim 1 from which claim 11 depends.  It is unclear if the fan module of claim 1 is part of or separate from the plurality recited claim 11. The examiner notes that in further interpreting the claims, it is assumed that it is and what is meant in claim 11 is --a plurality of fan modules comprising the fan module--.
Claim 12 recites “a plurality of fan modules” in line 2, but “a fan module” is already recited in claim 1 from which claim 12 depends.  It is unclear if the fan module of claim 1 is part of or separate from the plurality recited claim 12. The examiner notes that in further interpreting the claims, it is assumed that it is and what is meant in claim 12 is --a plurality of fan modules comprising the fan module--.
In claim 14 line 2, it is unclear what is meant by “a second first pair”.  There is no first first pair previously recited.  The examiner notes that in further interpreting the claims, it is assumed that it is and what is meant is --a second one of the plurality of feature pairs--.
Claim 20 recites “a plurality of fan modules” in line 13, but “a fan module” is already recited in line 8.  It is unclear if the fan module of line 8 is part of or separate from the plurality recited line 13. The examiner notes that in further interpreting the 
	It is unclear what is meant in claim 20 lines 28-36 which appear to be a repeat of lines 13-21.  The examiner notes that in further interpreting the claims, it is assumed that lines 28-36 should be deleted.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-10 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Publication 2017/0265334 to Oliver.
Referring to claims 1-4 and 8-10, Oliver discloses an assembly comprising:
a planar surface (top surface of 302) (Fig. 3; paragraph [0014]);
a plurality of first features (304, 308, 312) disposed on the planar surface (top surface of 302) (Fig. 3; paragraph [0014]);
a plurality of second features (306, 310, 314) disposed on the planar surface (top surface of 302), each second feature of the plurality of second features (306, 310, 314) associated with one of the first features of the plurality of first features (304, 308, 312) (Fig. 3; paragraphs [0014] and [0015]); 

a second fan module (318) coupled to a second one (308) of the first features of the plurality of first features (304, 308, 312)  and a second one (310) of the associated second features of the plurality of second features (306, 310, 314) (Fig. 3; paragraph [0014] and [0015]); and
a second fan module (318) disposed adjacent to the first fan module (316) and coupled to a second one (308) of the plurality of first features (304, 308, 312) and a second one (310) of the associated second features plurality of second features (306, 310, 314) (Fig. 3; paragraph [0014] and [0015]); 
wherein the plurality of first features (304, 308, 312) and the plurality of second features (306, 310, 314) are disposed diagonally relative to each other and a front edge of the planar surface (top surface of 302) (Figures 2 and 3; paragraphs [0010] and [0014]-[0015]), and
further comprising a plurality of fan modules (316, 318, 320) coupled together in a fan housing assembly (300) (Figures 2 and 3; paragraphs [0010] and [0014]-[0015]);
further comprising a cable channel (124) disposed adjacent to the fan module (316, 318, 320) (Figures 1 and 3, paragraph [0010]); and
further comprising: a plurality of fan modules (316, 318, 320) coupled together in a fan housing assembly (300); a first cable channel (124) disposed on a first side of the fan housing assembly (300); and a second cable channel (124) disposed on second side of the fan housing assembly (300) (Figures 1 and 3, paragraph [0010]).
Referring to claims 13-16, Oliver discloses an assembly comprising:
a planar surface (top surface of 302) (Fig. 3; paragraph [0014]);
a plurality of features pairs (304, 306, 308, 310, 312, 314) disposed on the planar surface (top surface of 302) (Fig. 3; paragraphs [0014] and [0015]); and 
a fan module (316) coupled to one (304, 306) of the plurality of feature pairs (304, 306, 308, 310, 312, 314) (Fig. 3; paragraphs [0014] and [0015]); and
a second fan module (318) coupled to a second one of the plurality of feature pairs (308, 310), disposed adjacent to the first fan module (316) and coupled to a second one (308, 310) of the plurality of feature pairs (304, 306, 308, 310, 312, 314) (Fig. 3; paragraphs [0014] and [0015]); and
wherein each the plurality of feature pairs (304, 306, 308, 310, 312, 314) comprises a first feature (304, 308, 312) and a second feature (306, 310, 314) disposed diagonally relative to each other and a front edge of the planar surface planar surface (top surface of 302) (Figures 2 and 3; paragraphs [0010] and [0014]-[0015]).
Claims 1, 5-7, 13 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent 7,940,525 to Letourneau.
Referring to claims 1 and 5-7, Letourneau discloses an assembly comprising:
a planar surface (top surface of 20) (Fig. 2; col. 4 lines 27-30);
a plurality of first features (21) disposed on the planar surface (top surface of 20) (Fig. 2; col. 4 lines 24-33);
a plurality of second features (22) disposed on the planar surface (top surface of 20), each second feature (22) associated with one of the first features of the plurality of first features (21) (Fig. 2; col. 4 lines 24-33); 

wherein the planar surface (top surface of 20), the plurality of first features (21) and the plurality of second features (22) are formed from a single material (Fig. 2; col. 4 lines 30-32);
wherein the planar surface (top surface of 20), the plurality of first features (21) and the plurality of second features (22) are formed from a single material in a molding operation (Fig. 2; col. 5 lines 40-44), and
wherein the planar surface (top surface of 20), the plurality of first features (21) and the plurality of second features (22) are formed from a single material in a metal forming operation (Fig. 2; col. 4 lines 30-32).
Referring to claims 13 and 17-19, Letourneau discloses an assembly comprising:
a planar surface (top surface of 20) (Fig. 2; col. 4 lines 27-30);
a plurality of features pairs (21, 22) disposed on the planar surface (top surface of 20) (Fig. 2; col. 4 lines 24-33); 
a fan module (1) coupled to one of the feature pairs (21, 22) (Fig. 2; col. 4 lines 24-33); 
wherein the planar surface (top surface of 20) and the plurality of feature pairs (21, 22) are formed from a single material in a molding operation (Fig. 2; col. 5 lines 40-44), and 
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2017/0265334 to Oliver in view of U. S. Patent 10,240,615 to Kho.
Oliver teaches an assembly comprising all the limitations of claim 1, as detailed above, and further teaches an assembly comprising:
a plurality of fan modules (316, 318, 320) coupled together in a first fan housing assembly having a first cable channel (124) disposed on a first side of the first fan housing assembly (adjacent 316); and a second cable channel (124) disposed on second side (adjacent 320) of the first fan housing assembly (Figures 1 and 3; paragraphs [010] and [0014]-[0016]). 
Oliver does not teach a plurality of fan housing assemblies.  Kho teaches an apparatus comprising a plurality of fan modules coupled together in a first fan housing (200A) assembly and a second fan housing assembly (200B) (Fig. 6; col. 7 lines 44-55).

Oliver teaches a fan housing assembly comprising cable channels 124 on both sides of the assembly, such that when arranged side by side with a second fan housing assembly, as taught by Kho, the second cable channel of the first fan housing assembly would be on the first side of the second fan housing assembly and there would be a third cable channel assembly 124 disposed on a first side of the second fan housing assembly as well as on a second side of the second fan housing assembly.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2017/0265334 to Oliver in view of U. S. Patent 10,240,615 to Kho and U. S. Patent 7,940,525 to Letourneau.
a planar surface (top surface of 302) (Fig. 3; paragraph [0014]);
a plurality of first features (304, 308, 312) disposed on the planar surface (top surface of 302) (Fig. 3; paragraph [0014]);
a plurality of second features (306, 310, 314) disposed on the planar surface (top surface of 302), each second feature (306, 310, 314) associated with one of the first features (304, 308, 312) (Fig. 3; paragraphs [0014] and [0015]); 
a fan module (316) coupled to one (304) of the first features (304, 308, 312) and the associated (306) second feature (306, 310, 314) (Fig. 3; paragraph [0014] and [0015]); and

wherein the plurality of first features (304, 308, 312) and the plurality of second features (306, 310, 314) are disposed diagonally relative to each other and a front edge of the planar surface (top surface of 302) (Figures 2 and 3; paragraphs [0010] and [0014]-[0015]), and 
further comprising a plurality of fan modules (316, 318, 320) comprising the fan module (316) coupled together in a first fan housing assembly having a first cable channel (124) disposed on a first side of the first fan housing assembly (adjacent 316); and a second cable channel (124) disposed on second side (adjacent 320) of the first fan housing assembly (Figures 1 and 3; paragraphs [010] and [0014]-[0016]). 
Oliver does not teach a plurality of fan housing assemblies.  Kho teaches an apparatus comprising a plurality of fan modules coupled together in a first fan housing (200A) assembly and a second fan housing assembly (200B) (Fig. 6; col. 7 lines 44-55).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the apparatus taught by Oliver with the second fan housing assembly taught by Kho in order to increase the amount of cooling provided.
Oliver teaches a fan housing assembly comprising cable channels 124 on both sides of the assembly, such that when arranged side by side with a second fan housing assembly, as taught by Kho, the second cable channel of the first fan housing assembly 
Oliver is silent as to how the plurality of first features are formed.  Letourneau teaches an apparatus wherein:
a planar surface (top surface of 20), a plurality of first features (21) and a plurality of second features (22) are formed from a single material in a molding operation (Fig. 2; col. 5 lines 40-44).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the apparatus taught by Oliver with the single material and method of forming taught by Letourneau in order to complete the formation of the first and second features at the same time as the planar surface in a single step, thereby reducing the number of steps needed for forming the assembly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bell teaches an assembly comprising most of the claimed features, but does not teach protruding features on the planar surface made of a same material as the planar surface.  Chen teaches an array of fans, but is silent as to how they are mounted to the disclosed planar surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860.  The examiner can normally be reached on Monday-Friday 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746